DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I and thereby claims 1-3, 5, 8-9, 11-13, 15 and 18 in the reply filed on 1/18/21 is acknowledged.

Claims 4, 7, 10, 14, 17 an 19-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/21.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2015/0015701 to Yu.

Regarding claim 1. Yu discloses a method for scanning an object with a three-dimensional (3D) scanner (Fig. 4, scanner 20), comprising: 
placing a first camera (Fig. 4, first camera 24) of the 3D scanner at a first distance from a first object, the first camera having an adjustable focus (“The zoom and focus of… the camera zoom lens 132 may be adjusted”, paragraph 116); 
adjusting, via a processor, a focus distance of the first camera to a first focus distance to form an image at an image plane of the first camera of the of the first object; and scanning the first object using the first focus distance of the first camera (“the scanner is moved to a desired position and set to a desired camera projector zoom, focus, tilt, and separation. In a third step, the scanner projects a first pattern of light onto a surface. In a fourth step, the scanner captures the first pattern of light on the surface with a camera and sends a digital representation of the image to a processor. In a fifth step, the processor makes triangulation calculations to find a first set of 3D coordinates of the surface. In a sixth step, at least one of the zoom and the focus is changed”, paragraph 120).Regarding claim 2. Yu discloses wherein the first camera is at a second distance from a second object, further comprising: adjusting the focus distance of the first camera to a second focus distance to form an image at the image plane of the first camera of the second object; and scanning the second object using a second focus distance of the first camera (“A second image of the second pattern of light on the surface is captured via the camera, and a digital representation of the second image is sent to the processor. Second triangulation calculations to establish a second set of 3D coordinates of the surface are performed via the processor”, paragraph 9, Official notice is taken that those of very ordinary skill in the art will recognize that a noncontact optical three-dimensional (3D) scanning and measuring device with auto-focus as provided by Yu will adjust the focus distance when aimed at a different or second object).Regarding claim 3. Yu discloses wherein adjusting the current focus distance to the first focus distance further comprises at least one of: (i) obtaining a distance measurement between the first camera and the first object; and (ii) determining the first focus distance as the focus distance at which a sharpness of an image of the first object reaches a substantial maximum (“A 3D region of space 157 (represented by horizontal lines) within the camera FOV 150 and between the camera near plane 154 and the camera far plane 156 is considered to be a "camera in -focus" region. In this region, a pattern on the surface 170 is considered to be "in focus" on the photosensitive array 136, which is to say that the pattern on the photosensitive array 136 is considered to be relatively clear rather than blurred”, paragraph 109).Regarding claim 5. Yu discloses wherein adjusting a focus of the first camera to the first focus distance further comprises at least one of: (i) adjusting a position of a lens along an optical axis of the first camera; (ii) adjusting a curvature of the lens; (iii) adjusting an index of refraction of the lens; (iv) adjusting distance between a first lens and a second lens of a lens system; and (v) moving a location of the lens system along the optical axis of the first camera (“The camera 130 includes a camera zoom lens 132, a motorized zoom adjustment mechanism 134, and a photosensitive array 136. The camera 130 has a camera FOV 150, a camera optical axis 151, a camera perspective center 152, a camera near point 153, a camera near plane 154, a camera far point 155, a camera far plane 156, a camera depth of field equal to a distance between the points 153 and 155, a camera near distance equal to a distance between the points 152 and 153, a camera far distance equal to a distance between the points 152 and 155”, paragraph 109, “The zoom and focus adjustments for the camera zoom lens 132 are similar to the zoom and focus adjustments for the projector zoom lens 122”, paragraph 110, “Ordinarily the zooming function of a zoom lens assembly is achieved by moving a lens element relative to two or more lens elements within the zoom lens. The zooming function may produce a relatively large change in focal length (and FOV) of the projector zoom lens 122. In addition, the zoom lens may include a focus adjustment mechanism that permits focusing of the light for surfaces at different distances. In other words, the focus adjustment permits projecting or receiving of relatively unblurred images for different distances between the projector zoom lens 122 and the surface 170. In some cases, the lens may provide an autofocus mechanism that automatically adjusts a lens element within the zoom lens assembly to obtain the focused state. As in the case of the zoom mechanism, the focusing mechanism adjusts the focal length of the lens assembly, but by a smaller amount than the zoom mechanism”, paragraph 108).
Regarding claim 9. Yu discloses wherein adjusting the focus distance of the first camera further comprises calibrating a parameter of the lens system to the focus distance, the parameter being selected from the group consisting of: (i) principal point; (ii) lens distortion; (iii) focal length; (iv) first camera orientation; and (v) first camera position to a plurality of focus calibration voltages (“Ordinarily the zooming function of a zoom lens assembly is achieved by moving a lens element relative to two or more lens elements within the zoom lens. The zooming function may produce a relatively large change in focal length (and FOV) of the projector zoom lens 122. In addition, the zoom lens may include a focus adjustment mechanism that permits focusing of the light for surfaces at different distances. In other words, the focus adjustment permits projecting or receiving of relatively unblurred images for different distances between the projector zoom lens 122 and the surface 170. In some cases, the lens may provide an autofocus mechanism that automatically adjusts a lens element within the zoom lens assembly to obtain the focused state. As in the case of the zoom mechanism, the focusing mechanism adjusts the focal length of the lens assembly, but by a smaller amount than the zoom mechanism”, paragraph 108).Regarding claim 11. Yu discloses a three-dimensional scanning apparatus (Fig. 4, scanner 20), comprising: 
a first camera configured to obtain an image of a first object (Fig. 4, first camera 24), 
wherein the first camera is placed at a first distance from the first object (Fig. 4, Object 34), the first camera having an adjustable focus distance (Fig. 4, “The zoom and focus of… the camera zoom lens 132 may be adjusted”, paragraph 116); and 
a processor (Fig. 4, Controller 50) configured to adjust the adjustable focus distance of the first camera to a first focus distance that forms an image of the first object at an image plane of the first camera (“the scanner is moved to a desired position and set to a desired camera projector zoom, focus, tilt, and separation. In a third step, the scanner projects a first pattern of light onto a surface. In a fourth step, the scanner captures the first pattern of light on the surface with a camera and sends a digital representation of the image to a processor. In a fifth step, the processor makes triangulation calculations to find a first set of 3D coordinates of the surface. In a sixth step, at least one of the zoom and the focus is changed”, paragraph 120).Regarding claim 12. Yu discloses wherein the first camera is located at a second (“A second image of the second pattern of light on the surface is captured via the camera, and a digital representation of the second image is sent to the processor. Second triangulation calculations to establish a second set of 3D coordinates of the surface are performed via the processor”, paragraph 9, Official notice is taken that those of very ordinary skill in the art will recognize that a noncontact optical three-dimensional (3D) scanning and measuring device with auto-focus as provided by Yu will adjust the focus distance when aimed at a different or second object).Regarding claim 13. Yu discloses wherein the processor adjusts the current focus distance to the first focus distance by performing at least one of: (i) obtaining a distance measurement from a distance measurement device that measures a time-of-flight of a light pulse; and (ii) determining the first focus distance as a focus distance at which a sharpness of an image of the first object reaches a substantial maximum (“A 3D region of space 157 (represented by horizontal lines) within the camera FOV 150 and between the camera near plane 154 and the camera far plane 156 is considered to be a "camera in -focus" region. In this region, a pattern on the surface 170 is considered to be "in focus" on the photosensitive array 136, which is to say that the pattern on the photosensitive array 136 is considered to be relatively clear rather than blurred”, paragraph 109).Regarding claim 15. Yu discloses wherein the processor is configured to adjust the focus distance of the first camera by performing at least one of: (i) adjusting a position of a lens along an optical axis of the first camera; (ii) adjusting a curvature of the lens; (iii) adjusting an index of refraction of the lens; (iv) adjusting distance between a first lens and a second lens of a lens system; and (v) moving a location of the lens system along the optical axis of the first camera (“The camera 130 includes a camera zoom lens 132, a motorized zoom adjustment mechanism 134, and a photosensitive array 136. The camera 130 has a camera FOV 150, a camera optical axis 151, a camera perspective center 152, a camera near point 153, a camera near plane 154, a camera far point 155, a camera far plane 156, a camera depth of field equal to a distance between the points 153 and 155, a camera near distance equal to a distance between the points 152 and 153, a camera far distance equal to a distance between the points 152 and 155”, paragraph 109, “The zoom and focus adjustments for the camera zoom lens 132 are similar to the zoom and focus adjustments for the projector zoom lens 122”, paragraph 110, “Ordinarily the zooming function of a zoom lens assembly is achieved by moving a lens element relative to two or more lens elements within the zoom lens. The zooming function may produce a relatively large change in focal length (and FOV) of the projector zoom lens 122. In addition, the zoom lens may include a focus adjustment mechanism that permits focusing of the light for surfaces at different distances. In other words, the focus adjustment permits projecting or receiving of relatively unblurred images for different distances between the projector zoom lens 122 and the surface 170. In some cases, the lens may provide an autofocus mechanism that automatically adjusts a lens element within the zoom lens assembly to obtain the focused state. As in the case of the zoom mechanism, the focusing mechanism adjusts the focal length of the lens assembly, but by a smaller amount than the zoom mechanism”, paragraph 108).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 6 above, and further in view of US Patent No. 10,831,093 to Labians.

Regarding claim 8. Yu discloses wherein the 3D scanner includes a second camera having an adjustable focus (Fig. 4, second camera 26), the method further comprising: 
adjusting, via the processor, the second camera to a second focus distance; and 
scanning the first object using the first focus distance of the first camera and a second focus distance of second camera (“In an embodiment, the scanner includes a second camera 130' in addition to a first camera 130 and a projector 120. While not specifically illustrated, it will be appreciated that the second camera 130' has all of the features and functionality of the first camera 130”, paragraph 115, “In some cases, the lens may provide an autofocus mechanism that automatically adjusts a lens element within the zoom lens assembly to obtain the focused state. As in the case of the zoom mechanism, the focusing mechanism adjusts the focal length of the lens assembly, but by a smaller amount than the zoom mechanism”, paragraph 108).
Yu does not disclose providing the first focus distance of the first camera to the processor; based on the first focus distance of the first camera.
(“a focus sensor that determines during a calibration a first focus setting in a plurality of focus settings of a lens of a first camera in the plurality of cameras, the first focus setting depending on a distance of the housing to the scene; a memory that stores a first focus setting of a lens of a second camera based on the first focus setting of the lens of the first camera; the memory stores a plurality of focus settings of the lens of the second camera and of the third camera, each of the plurality of focus settings of the lens of the second camera and of the lens of the third camera being associated in the memory with a focus position of the lens of the first camera; and an auto-focus mechanism controlled by a controller enabled to place the lens of the first camera in the first focus position related to a scene based on an output of the focus sensor, the controller enabled to retrieve the first focus setting of the lens of the second camera and of the lens of the third camera from the memory and to place the lens of the second camera and the lens of the third camera in a first focus position based on the first focus setting of the lens of the first camera”, claim 1).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu’s 3D triangulation scanner to include: providing the first focus distance of the first camera to the processor; based on the first focus distance of the first camera.

Regarding claim 18. Claim 18 is rejected for the same reasons and rational as provided above for claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672